         Case 4:20-cv-00924-BD Document 20 Filed 04/07/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

SHERRY SMITH                                                                 PLAINTIFF

V.                            CASE NO. 4:20-CV-924-BD

ANDREW SAUL, Commissioner
Social Security Administration                                             DEFENDANT

                                      JUDGMENT

       In accordance with the Order entered this day, judgment is hereby entered in favor

of Plaintiff Sherry Smith and against the Social Security Administration. This is a

sentence four remand under 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89,

97–103 (1991).

       DATED this 7th day of April, 2021.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
